                                           Case 4:20-cv-09329-HSG Document 9 Filed 02/11/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAMES LA VELL HARRIS,                                 Case No.20-cv-09329-RMI
                                                          Plaintiff.
                                   8
                                                                                               ORDER GRANTING PLAINTIFF'S
                                                    v.                                         APPLICATION TO PROCEED IN
                                   9
                                                                                               FORMA PAUPERIS
                                  10     COUNTY OF LAKE, et al.,
                                                                                               Re: Dkt. No. 2
                                                          Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13             On December 10, 2020, Plaintiff filed an Application to Proceed In Forma Pauperis (dkt.

                                  14   2). Having considered the application and complaint, the Court hereby DENIES Plaintiff's

                                  15   application without prejudice.

                                  16             Plaintiff’s application form (dkt. 2) is incomplete, and the court is therefore unable to

                                  17   review the application. Instead of providing the court with the required information via the

                                  18   application form, the court received a six (6) page declaration from Plaintiff that did not provide

                                  19   the court with the information requested in the form to properly assess Plaintiff’s application.

                                  20             The court will provide Plaintiff with one additional opportunity to correctly submit his

                                  21   application to proceed in forma pauperis. Plaintiff’s amended application shall be filled, or the

                                  22   payment of the applicable filling fees made, no later than March 4, 2021. Plaintiff is warned that

                                  23   failure to either file an amended application or pay the filing fees will result in the dismissal of this

                                  24   action.

                                  25             IT IS SO ORDERED.

                                  26   Dated: February 11, 2021

                                  27                                                       ______________________________________
                                                                                           ROBERT M. ILLMAN
                                  28                                                       United States Magistrate Judge
